DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, at the time the application was filed, does not describe “determining one or more electrodes, from a plurality of electrodes of the computing device, that maximize a differential capacitive coupling to a physical body” (as recited in claim 1, lines 8-9 and similarly recited in claim 8, lines 8-9 and claim 15, lines 8-9) and “selecting the one or more electrodes for transmitting” (as recited on lines 10-11 of claim 1, 8 and 15), i.e. the specification, at the time the application was filed, does not describe the two separate steps of determining and selecting. Furthermore, the specification, at the time the application was filed, does not describe any details of how to determine one or more electrodes that maximize a differential capacitive coupling to a physical body in such a way as to reasonably convey that the inventor had possession of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21 and 22 recite the limitation “the electrode from the plurality of electrodes” on lines 1-2. There is insufficient antecedent basis for this limitation in the respective claims. Claims 1 and 8, respectively, recite “selecting the one or more electrodes,” not “the electrode from the plurality of electrodes.”
Furthermore, it is unclear how “select[ing] at least one electrode of the plurality of electrodes that maximum the differential capacitive coupling to the physical body” on lines 2-4 of the respective claims relates to “selecting the one or more electrodes” on lines 10-11 of claims 1 and 8, respectively, wherein “the one or more electrodes” on lines 10-11 are the “one or more electrodes” determined to maximize the differential capacitive coupling (see lines 8-9 of claims 1 and 8, respectively). For example, are the electrodes selected in claims 21 and 22 the same as the electrodes determined and selected in claims 1 and 8, respectively?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2010/0040114 A1 originally cited in the Office Action of April 7, 2021) in view of Tsai et al. (US Patent No. 7,715,460 B2 originally cited in the Office Action of April 7, 2021), Kubono et al. (US Patent No. 8,699,950 B2 originally cited in the Office Action of January 25, 2022), Raj et al. (US Publication No. 2017/0244543 A1 originally cited in the Office Action of April 7, 2021), Walley (US Publication No. 2015/0301644 A1 originally cited in the Office Action of April 7, 2021), Schenk et al. (US Patent No. 8,633,809 B2) and Delgado Acarreta et al. (US Publication No. 2022/0074691 A1).
With regard to claim 1, FIG. 2 of Kim et al. discloses the claimed invention including:
a.	receiving input corresponding to data to be transmitted (e.g. 200 providing the “digital transmission data” corresponding to “data to be transmitted”); 
b.	encoding the data to generate spreading codes (see 201-206 and paragraph [0070]); 
c.	mapping the spreading codes to frequency carriers (see 207 and paragraph [0071]); 
d.	generating a signal based on the frequency carriers (see 208 and 209 and paragraphs [0072]-[0076]); and 
e.	transmitting the transmit signal via an electrode to a physical body (see paragraph [0003]). 
However, Kim et al. discloses mapping the spreading codes to carriers instead of sub-carriers as recited. Furthermore, Kim et al. does not teach: determining one or more electrodes that maximize a differential coupling to a physical body; selecting the one or more electrodes for transmitting the signal; amplifying the transmit signal for transmission to the selected one or more electrodes; and transmitting the signal via the selected electrode capacitively coupled to the physical body.
Tsai et al. teaches mapping spread signals to subcarriers. (See 103 in FIG. 1) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multi-carrier modulator in Kim et al. with the sub-carrier mapping unit for the high spectral efficiency of an OFDM system. (See Tsai et al., column 1, lines 31-33) 
Kubono et al. teaches selecting electrodes from a plurality of electrodes (e.g. column 17, lines 38-52 and column 18, lines 17-40); amplifying the transmit signal (see 253 in FIG. 9 and column 20, line 64 – column 21, line 8) for transmission to a plurality of electrodes (see 271 and 272 in FIGs. 7 and 9), and transmitting the amplified signal via the selected electrode capacitively coupled to the physical body (see column 16, lines 27-30 and 263 in FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. in view of Tsai et al. with the amplification of the transmit signal and the selection of a plurality of electrodes of Kubono et al. in order to ensure that the signal has sufficient power to optimally propagate through the skin/body (see Raj et al., paragraph [0038] wherein Raj also discloses amplifying a transmit signal that drives an electrode coupled to the skin) and to provide stable communication in variable use environments. (See Kubono et al., column 1, line 62 – column 2, line 19) Furthermore, since Kubono et al. teaches capacitively coupling electrodes to a user/human for communicating signals through the body (see column 4, lines 16-17 and column 16, lines 27-30), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of capacitively coupling to the electrode of Kim et al. in view of Tsai to yield predictable results. The capacitively coupling does not affect the steps of the method disclosed by Kim et al. in view of Tsai et al.
Walley teaches the use of differential signaling for capacitively coupled electrodes (i.e. “differential capacitive coupling”) in a body area network. (See paragraph [0028]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use differential signaling in the method/system disclosed by Kim et al. in view of Tsai et al., Kubono et al. and Raj et al. to yield predictable results. The type of signaling does not affect the steps of the method disclosed by Kim et al. in view of Tsai et al., Kubono et al. and Raj et al. 
Schenk et al. teaches selecting electrodes to achieve optimized and reliable body-coupled communications (see column 3, lines 4-36) wherein the capacitive coupling corresponds to the strength of the signal (see “the more capacitive coupling the stronger the signal” in column 3, lines 50-54). Delgado Acarreta et al. teaches maximizing the magnitude of a signal capacitively-coupled to a user’s body (see paragraph [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and select electrodes that maximize the differential capacitive coupling (thereby maximizing the signal strength) in the method disclosed by Kim et al. in view of Tsai et al., Kubono et al., Raj et al. and Walley in order to optimize communication by transmitting a signal having maximum magnitude/strength. (See Schenk et al., column 3, lines 33-37) It is implicit that the differential capacitive coupling of the electrodes must be known (i.e. determined) before the electrodes that maximize the differential capacitive coupling can be selected.
With regard to claims 8 and 15, Kim et al. discloses the claimed invention including the method stored in a computer-readable storage medium implemented by a software program. (See paragraph [0094]) It is implicit/inherent that one or more processor(s) are necessary to implement a method (i.e. perform the steps) stored on computer-readable storage medium such as the “CD-ROM, RAM, ROM, floppy disk, hard disk” that are indicated in paragraph [0094]. As explained in the rejection of claim 1 above, Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the steps/instructions executed by the one or more processors as recited in claim 8, lines 4-18 and claim 15, lines 4-18.
With regard to claims 2, 9 and 16, Kim et al. in view of Tsai et al., Raj et al., Kubono et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the claimed invention including encoding the data utilizing a Hadamard matrix wherein the spreading codes comprise Walsh spreading codes. (See Kim et al., “Walsh-Hadamard code” paragraph [0070]) It is known in the art that “Walsh-Hadamard codes” correspond to the rows or columns of a Hadamard matrix thereby reading on the claim limitation.
With regard to claims 3, 10 and 17, Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the claimed invention including convolutional codes (see Kim et al., 202 in FIG. 2 and paragraph [0092]) and transforming (via 203-206 in FIG. 2 of Kim et al.) the convolutional codes (i.e. the output of 202) into the spreading codes (i.e. the output of 206 in FIG. 2 of Kim et al.)
With regard to claims 5, 12 and 19, Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the claimed information except for amplifying the transmit signal to a voltage of approximately 24 volts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amplify the transmit signal to approximately 24 volts since the specific voltage of the transmit signal depends on the necessary power for optimal propagation (see Raj et al., paragraph [0038]).
With regard to claims 7, 14 and 20, Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the claimed invention including receiving a receive signal via a second electrode capacitively coupled to the physical body. (See Kim et al., “an electrode of a receiver attached to another part of the body” in paragraph [0003] and Kubono et al., column 16, lines 27-30). The steps in claims 7, 14 and 20 are performed to recover the transmitted signal generated by the steps/system in claims 1, 8 and 15, respectively, by performing a reverse operation of a corresponding operation in the transmitter. Since Kim et al. in view of Tsai et al., Raj et al., Kubono et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the steps/system in claims 1, 8 and 15, respectively, these references also implicitly disclose the limitations in claims 7, 14 and 20 for recovering the transmitted signal. 
For example, FIG. 2 of Kim discloses:
a.	converting a received signal into a discrete data signal (via 221 and 222);
b.	translating the multi-carriers into a second set of Walsh spreading codes (see 223) in the receiver (wherein multi-carrier demodulation 223 in the receiver corresponds to the multi-carrier modulator 207 in the transmitter). Since Kim et al. in view of Tsai et al. teaches mapping to sub-carriers in the transmitter, it is implicit/inherent that the receiver must translate frequency sub-carriers;
c.	 translating the second set of Walsh spreading codes (see 224) (wherein despread bank 224 in the receiver corresponds to spread bank 206 in the transmitter); and
d.	decoding, via a Viterbi decoder, to retrieve data in the receive signal (see 228 and paragraph [0092]) (wherein channel decoder 228 in the receiver corresponds to channel encoder 202 in the transmitter).
With regard to claims 21 and 22, Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. disclose the claimed invention including operating switches to select the electrode. (See Kubono et al., 314 in Fig. 8 and column 20, lines 16-30)

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tsai et al., Kubono et al., Raj et al., Walley, Schenk et al. and Delgado Acarreta et al. as applied to claims 1, 8 and 15, respectively, above, and further in view of Shahmohammadi (US Publication No. 2019/0346928 A1 originally cited in the Office Action of April 7, 2021). The cited references disclose the claimed invention except for mapping the spreading codes to frequency bins in a frequency channel range of 100 kilohertz (kHz) to 1.5 megahertz (MHz). Shahmohammadi discloses transmitting at frequencies between 1 kilohertz (kHz) and 150 megahertz (Mhz) for propagating signals through a user’s body. (See paragraph [0050]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply frequencies in the range disclosed by Shahmohammadi to the method/system disclosed by the cited references for sufficient propagation of the signal without negatively impacting the human body. The range disclosed by Shahmohammadi encompasses the range of the claim thereby reading on the claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633